Citation Nr: 0834532	
Decision Date: 10/07/08    Archive Date: 10/16/08

DOCKET NO.  99-03 933A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to an initial evaluation higher than 10 
percent for left testicular pain, with atrophy of the left 
testicle.  

2.  Entitlement to an evaluation higher than 10 percent for 
residual scar of left inguinal hernia repair.


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

C. Ferguson, Associate Counsel


INTRODUCTION

The veteran had active service from October 1975 to May 1979.  

This matter returns to the Board of Veterans' Appeals (Board) 
following Remands issued in May 2004 and August 2007.  This 
matter was originally on appeal from rating decisions dated 
in July 1995 and November 1998 of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Reno, Nevada, and 
Oakland, California, respectively.  During the course of this 
lengthy appeal, the veteran became a resident of Texas and 
the Houston RO has now assumed jurisdiction of the case 
pursuant to his request.  

In August 2008, the veteran testified at a Travel Board 
hearing before the undersigned Veterans Law Judge.  The 
transcript of the hearing is associated with the claims file 
and has been reviewed.  

Although TVC represented the veteran at the August 2008 Board 
hearing, the veteran no longer has appointed representation 
in the matter on appeal.  The veteran revoked the power of 
attorney for the Texas Veterans Commission (TVC) in its 
representation of the matters pertaining to his claims in 
August 2007 and has not subsequently submitted another VA 
Form 21-22.  


FINDINGS OF FACT

1.  The competent medical evidence of record does not show 
that the veteran currently demonstrates a left inguinal 
hernia or the veteran's residual scar disability manifests 
symptomatology such that a higher evaluation under the prior 
or amended schedule for rating skin disabilities is warranted 
at any time relevant to the appeal period.   

2.  The competent medical evidence of record shows that the 
veteran is in receipt of a 10 percent disability rating for 
his left testicular pain with atrophy of the left testicle, 
which the maximum disability rating available under 
Diagnostic Code 8530.  The evidence does not show a 
disability picture that warrants referral for extraschedular 
consideration.    


CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation higher than 10 
percent for left testicular pain, with atrophy of the left 
testicle have not been met or approximated.  38 U.S.C.A. §§ 
1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 
3.321, 4.1, 4.3, 4.115b, 4.124, Diagnostic Code 7523-8230 
(2007).

2.  The criteria for an evaluation higher than 10 percent for 
residual scar of left inguinal hernia repair have not been 
met or approximated.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.3, 4.114, 
4.118, Diagnostic Code 7338-7804 (2002 & 2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duty to notify and assist claimants 
in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2007); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide.  The Board notes that the requirement of 
requesting that the claimant provide any evidence in his or 
her possession that pertains to the claim was eliminated by 
the Secretary during the course of this appeal.  See 73 Fed. 
Reg. 23353 (final rule revising 38 C.F.R. § 3.159(b) to 
rescind fourth element notice as required under Pelegrini II, 
effective May 30, 2008).   

VCAA notice should be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  But see Mayfield v. Nicholson, 19 Vet. App. 103, 128 
(2005), rev'd on other grounds, Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. Apr. 5, 2006) (when VCAA notice follows 
the initial unfavorable AOJ decision, remand and subsequent 
RO actions may "essentially cure [] the error in the timing 
of notice").  VCAA notice should also apprise the veteran of 
the criteria for assigning disability ratings and for award 
of an effective date.  Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

In regard to the veteran's claim for a higher initial rating, 
the Board notes that the Federal Circuit has held that once 
service connection is granted, the claim is substantiated and 
additional notice is not required.  Furthermore, any defect 
in the notice is not prejudicial.  Hartman v. Nicholson, 483 
F.3d 1311 (Fed. Cir. 2007); see also Sutton v. Nicholson, 20 
Vet. App. 419 (2006).  The record reflects that service 
connection for left testicular pain with atrophy of the left 
testicle was granted and a disability rating and effective 
date were assigned in the November 1998 rating decision.  
Neither the veteran nor any of his former representatives 
have alleged any prejudice with respect to notice received 
for the claim during the course of this appeal.  Therefore, 
further discussion of whether sufficient notice has been 
provided for the veteran's initial rating is not necessary in 
this case.

In regard to the veteran's increased rating claim, during the 
course of this appeal, the Court held that, at a minimum, a 
38 U.S.C. § 5103(a) notice for an increased rating claim 
requires that the Secretary notify the claimant that, to 
substantiate such a claim: (1) the claimant must provide, or 
ask the Secretary to obtain, medical or lay evidence 
demonstrating a worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life; (2) if the Diagnostic 
Code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect of that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant; (3) 
the claimant must be notified that, should an increase in 
disability be found, a disability rating will be determined 
by applying relevant Diagnostic Codes, which typically 
provide for a range in severity of a particular disability 
from 0 percent to as much as 100 percent (depending on the 
disability involved), based on the nature of the symptoms of 
the condition for which disability compensation is being 
sought, their severity and duration, and their impact upon 
employment and daily life; and (4) the notice must also 
provide examples of the types of medical and lay evidence 
that the claimant may submit (or ask the Secretary to obtain) 
that are relevant to establishing entitlement to increased 
compensation-e.g., competent lay statements describing 
symptoms, medical and hospitalization records, medical 
statements, employer statements, job application rejections, 
and any other evidence showing an increase in the disability 
or exceptional circumstances relating to the disability.  
Vazquez-Flores v. Peake, 22 Vet.App. 37 (2008).

The Board notes that the veteran was sent notice of all four 
of the delineated Vazquez elements with respect to his 
increased rating claim involving his scar disability in May 
2008 correspondence (except for notice of the prior criteria 
pertaining to rating skin disabilities applicable to the 
claim; however, the Board concludes that the veteran can be 
reasonably expected to know of such criteria as it was 
included in the January 1999 SOC and neither the veteran nor 
his former representatives has ever asserted any lack of 
knowledge with respect to the criteria.  Moreover, the 
criteria for Diagnostic Code 7804, which is the code under 
which the veteran's scar is rated, essentially are the same 
under both the prior and amended criteria.)  Thereafter, the 
veteran's claim was subsequently readjudicated in June 2008.  
Thus, any timing defect has been remedied.    

Moreover, the record reflects that the veteran has been 
provided with a copy of the rating decisions, statements of 
the case (SOCs), and supplemental statements of the case 
(SSOC), which included a discussion of the facts of the 
claims, pertinent laws and regulations, notification of the 
bases of the decisions, and a summary of the evidence 
considered to reach the decisions.  

Therefore, the Board concludes that the requirements of the 
notice provisions of the VCAA have been met, and there is no 
outstanding duty to inform the veteran that any additional 
information or evidence is needed.  Quartuccio, 16 Vet. 
App. at 187.  

To fulfill its statutory duty to assist, the veteran's 
service treatment records and VA and private treatment 
records identified as relevant to the veteran's claims have 
been obtained, to the extent possible, and are associated 
with the claims folder.  The veteran was also afforded with 
multiple medical examinations in connection with his claims 
during the course of this appeal.  

The record shows that the veteran has applied for social 
security disability benefits; however, the Social Security 
Administration's (SSA) determination and its related records 
are not associated with the claims file nor has an attempt to 
obtain the records been made.  VA has a duty to obtain Social 
Security Administration (SSA) records when they may be 
relevant to a claim.  Murincsak v. Derwinski, 2 Vet. App. 
363, 370-72 (1992).   Nevertheless, the Board finds that no 
remand is necessary in order to obtain the records in this 
case.  The veteran has stated that he is fairly rated for his 
scar disability and he is in receipt of the maximum schedular 
rating for his left testicular disability, as explained 
below.  In addition, the evidence does not show that the 
veteran's application for social security disability benefits 
is specifically related to any claimed disability relevant to 
this appeal.  Rather, as explained below, the evidence shows 
that the veteran applied for such benefits due to the 
cumulative effect of multiple physical disabilities rendering 
him disabled.  In consideration of the foregoing, the Board 
finds that obtaining such records is not necessary in order 
to fairly adjudicate the issues on appeal. 

The veteran has not made the RO or the Board aware of any 
other evidence relevant to this appeal that needs to be 
obtained.  Based on the foregoing, the Board finds that all 
relevant facts have been properly and sufficiently developed 
in this appeal and no further development is required to 
comply with the duty to assist the veteran in developing the 
facts pertinent to the claims.  The Board further finds 
compliance with its prior Remands.  Stegall v. West, 11 Vet. 
App. 268 (1998).  Accordingly, the Board will proceed with 
appellate review.  

Analysis 

Disability evaluations are determined by the application of 
the VA Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 4.1 (2007).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. 
§ 4.7 (2007).  Any reasonable doubt regarding a degree of 
disability will be resolved in favor of the veteran.  38 
C.F.R. § 4.3 (2007).  

An appeal from the initial assignment of a disability rating 
requires consideration of the entire time period involved and 
contemplates staged ratings where warranted.  Fenderson v. 
West, 12 Vet. App. 119 (1999).  

Where an increase in an existing disability rating based on 
established entitlement to compensation is at issue, such as 
in this case, the present level of disability is of primary 
concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  
VA's determination of the "present level" of a disability 
may result in a conclusion that the disability has undergone 
varying and distinct levels of severity throughout the entire 
time period the increased rating claim has been pending and, 
consequently, staged ratings are appropriate for an increased 
rating claim when the factual findings show distinct time 
periods where the service-connected disability exhibits 
symptoms that would warrant different ratings.  Hart v. 
Mansfield, 21 Vet. App. 505 (2007).  

Left testicular pain, with atrophy of the left testicle

The veteran's left testicular disability is currently 
assigned a 10 percent evaluation under Diagnostic Code 7523-
8530.  

In the selection of code numbers assigned to disabilities, 
injuries will generally be represented by the number assigned 
to the residual condition on the basis of which the rating is 
determined.  With diseases, preference is to be given to the 
number assigned to the disease itself; if the rating is 
determined on the basis of residual conditions, the number 
appropriate to the residual condition will be added, preceded 
by a hyphen.  38 C.F.R. § 4.27 (2007).  The hyphenated 
diagnostic code in this case indicates that complete atrophy 
of the left testis under Diagnostic Code 7523 is the service-
connected disease and severe to complete paralysis of the 
ilio-inguinal nerve under Diagnostic Code 8530 is the 
residual condition.  

As the veteran is only service-connected for atrophy of his 
left testicle and Diagnostic Code 7523 provides a 
noncompensable evaluation for atrophy of one testis, a 
disability evaluation higher than the current 10 percent is 
clearly not available under that diagnostic code.  38 C.F.R. 
§ 4.115b, Diagnostic Code 7523 (2007).  The Board also notes 
that the maximum disability rating available under Diagnostic 
Code 8530 is 10 percent and the veteran is already in receipt 
of such rating.  Therefore, no higher disability rating is 
available under that diagnostic code.       

Consideration has been given to the potential application of 
the various provisions of 38 C.F.R. Parts 3 and 4, as 
required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
However, a review of the record fails to reveal any 
additional functional impairment associated with the 
veteran's left testicle disability that warrants a higher 
evaluation under alternate rating codes.  
 
Based on the foregoing, the Board finds that the 
preponderance of the evidence weighs against the assignment 
of an evaluation higher than the current 10 percent for the 
veteran's left testicle disability on a schedular basis for 
the entire appeal period.  

The Board notes that the veteran's former representative 
suggested that the veteran's left testicular disability be 
considered for an extraschedular rating at the Travel Board 
hearing.  However, the evidence does not reflect that the 
veteran's left testicular disability alone has caused marked 
interference with his employability (i.e., beyond that 
already contemplated in the assigned evaluation), or 
necessitated any frequent periods of hospitalization, such 
that application of the regular schedular standards is 
rendered impracticable.  Although a rehabilitation services 
consultant wrote in June 2006 that the veteran was totally 
and permanently disabled and did not appear to have 
employment potential, she also noted that none of the 
veteran's disabilities alone, which included the veteran's 
left testicle pain, was totally disabling.  Rather, his 
multiple disabilities, when taken together, appeared to 
disable him totally.  There is nothing in the record that 
contradicts the consultant's assessment.  In addition, the 
veteran primarily complains of pain associated with his left 
testicular disability and such symptomatology is already 
contemplated in the current schedular rating assigned for 
complete or severe paralysis of the ilio-inguinal nerve.  
There is no exceptional or unusual disability picture 
associated with the disability shown by the evidence.  Thus, 
referral to the RO for consideration of the assignment of an 
extra-schedular evaluation under 38 C.F.R. § 3.321 (2007) is 
not warranted.

Residual scar of left inguinal hernia repair

The veteran's service-connected residual scar of left 
inguinal hernia repair is currently rated as 10 percent 
disabling under Diagnostic Code 7338-7804 (2007).  

In the selection of code numbers assigned to disabilities, 
injuries will generally be represented by the number assigned 
to the residual condition on the basis of which the rating is 
determined.  With diseases, preference is to be given to the 
number assigned to the disease itself; if the rating is 
determined on the basis of residual conditions, the number 
appropriate to the residual condition will be added, preceded 
by a hyphen.  38 C.F.R. § 4.27 (2007).  The hyphenated 
diagnostic code in this case indicates that inguinal hernia 
under Diagnostic Code 7338 is the service-connected disease 
and that a scar that is superficial and painful on 
examination under Diagnostic Code 7804 is the residual 
condition.  

The Board notes that the criteria for rating skin 
disabilities were amended during the course of this appeal.  
It is noted that the amended criteria were made effective on 
August 30, 2002, which was after the veteran filed his claim.  
Because this change took effect during the pendency of the 
veteran's appeal, both the former and the revised criteria 
will be considered in evaluating the veteran's service-
connected residual scar.  The veteran's claim has been 
evaluated by the RO under both sets of criteria during the 
course of this appeal and the veteran has received notice of 
both sets of criteria by way of the rating decision, 
statement of the case, and supplemental statements of the 
case issued during the course of this appeal.  Therefore, the 
Board will evaluate the veteran's residual scar disability 
under both the old and amended rating criteria to determine 
whether the veteran is entitled to a higher evaluation.  In 
evaluating the veteran's claim, the Board must determine 
whether the revised version is more favorable to the veteran.  
VAOPGCPREC 7- 2003 (Nov. 19, 2003).  However, even if the 
Board finds the revised version more favorable, the reach of 
the new criteria can be no earlier than the effective date of 
that change.  VAOPGCPREC 3-2000 (Apr. 10, 2000).

Prior to August 30, 2002, Diagnostic Code 7800 set forth the 
criteria for scars which cause disfigurement of the head, 
face or neck.  38 C.F.R. § 4.118 (2002). Diagnostic Codes 
7801 and 7802 set forth the criteria for scars resulting from 
burns; Diagnostic Code 7803 set forth the criteria for 
superficial scars with repeated ulceration; Diagnostic Code 
7804 set forth the criteria for superficial, tender and 
painful scars; and Diagnostic Code 7805 set forth the 
criteria for scars that cause limitation of motion. See 38 
C.F.R. §§ 4.118, Diagnostic Codes 7800-7805 (2002).

From August 30, 2002, Diagnostic Code 7800 still rates scars 
which cause disfigurement of the head, face and neck; 
Diagnostic Code 7801 applies to scars, other than head, face, 
or neck, that are deep or that cause limited motion; 
Diagnostic Code 7802 sets forth the criteria for rating 
scars, other than the head, face or neck that are superficial 
and do not cause limited motion, that occupy an area or areas 
of 144 square inches (929 square centimeters) or greater; 
Diagnostic Code 7803 sets forth the criteria for rating scars 
that are superficial and unstable; Diagnostic Code 7804 sets 
forth the criteria for rating scars that are superficial and 
painful on examination; and Diagnostic Code 7805 sets forth 
the criteria for scars that cause limitation of motion.  38 
C.F.R. §§ 4.118, Diagnostic Codes 7800-7805 (2007).

The Board notes that the medical evidence relevant to the 
appeal period shows that the veteran does not currently have 
an inguinal hernia.  Thus, the veteran is not entitled to a 
higher disability evaluation under Diagnostic Code 7338.  In 
addition, a 10 percent disability evaluation is the maximum 
disability rating available under Diagnostic Code 7804 for 
both the prior and amended schedules.  Therefore, no higher 
disability rating is available under such diagnostic code.        

The Board has also considered whether the veteran is entitled 
to a higher disability rating under other potentially 
applicable diagnostic codes pertaining to scars.  However, 
the medical evidence of record relevant to the appeal period 
does not show that the veteran's scar covers an area 
exceeding 12 square inches (e.g., the March 1998 VA 
examination report notes that the scar is 10 centimeters in 
size), resulted from third degree burns, or results in any 
limitation of function.  Therefore, an increased disability 
rating under the prior and amended Diagnostic Codes 7801 and 
7805 is not available.  In addition, as the veteran's scar is 
not on his head, face, or neck, consideration of the 
veteran's increased rating claim under the prior and amended 
Diagnostic Code 7800 is not appropriate.  Furthermore, as the 
maximum disability rating is 10 percent under the prior and 
amended Diagnostic Codes 7802 and 7803, no higher disability 
rating is available under those diagnostic codes.  Thus, the 
veteran is not entitled to a disability rating higher than 10 
percent under any other diagnostic code pertaining to the 
rating of scar disabilities under the prior and amended 
schedules.  

Consideration has been given to the potential application of 
the various provisions of 38 C.F.R. Parts 3 and 4, as 
required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
However, a review of the record fails to reveal any 
additional functional impairment associated with the 
veteran's scar disability that warrants further consideration 
of alternate rating codes.  

Based on the foregoing, the Board finds that the 
preponderance of the evidence weighs against the assignment 
of a higher evaluation for the veteran's scar disability on a 
schedular basis under both the prior and amended schedules 
for rating skin disabilities for the entire appeal period.  
In addition, the evidence does not reflect that the scar 
disability alone has caused marked interference with the 
veteran's employability (i.e., beyond that already 
contemplated in the assigned evaluation), or necessitated any 
frequent periods of hospitalization, such that application of 
the regular schedular standards is rendered impracticable.  
Indeed, the veteran was informed that he may submit evidence 
related to how his disability has affected his ability to 
work or exceptional circumstances related to the disability 
in May 2008, responded in May 2008 that he had no additional 
information or evidence to submit, and even acknowledged at 
the Travel Board hearing that he believed that his scar was 
already fairly rated.  There is no exceptional or unusual 
disability picture shown by the evidence.  Thus, referral to 
the RO for consideration of the assignment of an extra-
schedular evaluation under 38 C.F.R. § 3.321 (2007) is not 
warranted.

In reaching these conclusions, the Board notes that under the 
provisions of 38 U.S.C.A. § 5107(b), the benefit of the doubt 
is to be resolved in the claimant's favor in cases where 
there is an approximate balance of positive and negative 
evidence in regard to a material issue.  The preponderance of 
the evidence, however, is against the veteran's claims and 
that doctrine is not applicable.  Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).


ORDER

Entitlement to an evaluation higher than 10 percent for 
residual scar of left inguinal hernia repair is denied.

Entitlement to an initial evaluation higher than 10 percent 
for left testicular pain, with atrophy of the left testicle 
is denied.  



____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


